Title: To Thomas Jefferson from Francis Tornquist, 27 December 1824
From: Tornquist, Francis
To: Jefferson, Thomas

Sir,  Boston the 27th of December 1824.Some of the most respectable Persons in this Town, having recommanded to me to write a few Lines to you Sir, assuring me I may depend on it that you will, not only excuse the liberty of my addressing you, but that I may also flatter myself to be favoured with a reply.The fact is, a Brother-in-law of mine abroad is in possession of a compleat phisical, chimical, and astronomical Apparatus, fit for a College, which he would sell at a lower Price than such Instruments can be made in this country, or can be ordered from England: These Instruments are made by Mr Dolland in London.—You Sir, being the Director of the new College in Virginia, I take the liberty of asking you, whether or not you will allow me to hand to you the Catalogue of the Apparatus, as soon as I shall receive the same from Europe; for if the said college is not yet provided with such Instruments you may perhaps judge proper to purchase the same; and in this case they might be sent direct to Baltimore.—My business requiring to visit Baltimore in two or three month, I may then, with your kind permission, wait on you in order to conclude the sale; for I prefer to sell the Apparatus to a College, because it would be a material saving in point of importation duties.—In regard to myselfMessrLe Roy Bayard & Co.}New York〃E. Stevens & Sons〃Adams & Amory}Boston〃Wm B: Sevett & Coand a number of other respectable Refferences will at all times be ready to confirm my own, and my Family’s respectability.I remain Sir, your most obdt humb StFrancis Tomquist  Brother and Bther in law  of Mess: Leers & Co  HamburghPlease to direct Messrs E: Stevens & Sons South = Street NewYork